Exhibit 10.2

DENDREON CORPORATION

2012 EQUITY INCENTIVE INDUCEMENT AWARD PLAN

STOCK OPTION AGREEMENT

(NONSTATUTORY STOCK OPTIONS)

Pursuant to your Stock Option Grant Notice (“Grant Notice”), this Stock Option
Agreement (the “Agreement”), is entered into as of the date of the Grant Notice,
between Dendreon Corporation, a Delaware corporation (the “Company”) and you. As
a material inducement to your becoming employed by the Company, the Company has
granted you an option under its 2012 Equity Incentive Inducement Award Plan (the
“Plan”) to purchase the number of Common Shares indicated in your Grant Notice
at the exercise price indicated in your Grant Notice (the “Option”). Defined
terms not explicitly defined in this Agreement but defined in the Plan shall
have the same definitions as in the Plan.

The details of your Option are as follows:

1. Vesting. Subject to the limitations contained herein, your Option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your continuous employment with the Company or any Subsidiary.

2. Number of Shares and Exercise Price. The number of Common Shares subject to
your Option and your exercise price per share referenced in your Grant Notice
may be adjusted from time to time, as provided in the Plan.

3. Type of Option. The Option granted hereunder is intended to be a nonqualified
stock option and will not be treated as an “incentive stock option” within the
meaning of that term under Section 422 of the Code.

4. Method of Payment. Payment of the exercise price is due in full upon exercise
of all or any part of your Option. The Company shall not be required to deliver
Common Shares pursuant to the exercise of an Option until payment of the full
exercise price therefor is received by the Company. You may elect to make
payment of the exercise price in cash or by check or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

(a) cash or by check acceptable to the Company or by wire transfer of
immediately available funds in United States dollars;

(b) a cashless exercise program that the Compensation Committee of the Board may
approve, from time to time in its discretion, pursuant to which you may
concurrently provide irrevocable instructions (A) to your broker or dealer to
effect the immediate sale of the purchased shares and remit to the Company, out
of the sale proceeds available on the settlement date, sufficient funds to cover
the exercise price of the Option plus all applicable taxes required to be
withheld by the Company by reason of such exercise, and (B) to the Company to
deliver the certificates for the purchased shares directly to such broker or
dealer in order to complete the sale;



--------------------------------------------------------------------------------

(c) other Common Shares that (A) are owned by you, (B) have a Market Value per
Share on the date of surrender equal to the aggregate exercise price of the
Common Shares as to which the Option is being exercised, (C) were not acquired
by you pursuant to the exercise of an Option, unless such Shares have been owned
by you for at least six months or such other period as the Compensation
Committee of the Board may determine, (D) are all, at the time of such
surrender, free and clear of any and all claims, pledges, liens and
encumbrances, or any restrictions which would in any manner restrict the
transfer of such shares to or by the Company (other than such restrictions as
may have existed prior to an issuance of such Common Shares by the Company to
you), and (E) are duly endorsed for transfer to the Company; or

(d) By a combination of the foregoing.

5. Whole Shares. You may exercise your Option only for whole Common Shares.

6. Securities Law Compliance. The Company will make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company will not be
obligated to issue any Common Shares pursuant to this Agreement if the issuance
thereof would result in a violation of any such law.

7. Term. You may not exercise your Option before the commencement of its term or
after its term expires. The term of your Option commences on the Date of Grant
and expires upon the earliest of the following:

(a) 90 days after the termination of your continuous employment with the Company
or any Subsidiary for any reason other than cause, death or Disability;

(b) Immediately upon termination or cessation of your continuous employment with
the Company or any Subsidiary for cause;

(c) twelve (12) months after the termination of your continuous employment with
the Company or any Subsidiary due to your Disability;

(d) twelve (12) months after your death if you die either during your continuous
employment with the Company or any Subsidiary or within 90 days after your
continuous employment terminates;

(e) the Expiration Date indicated in your Grant Notice; or

(f) the day before the tenth (10th) anniversary of the Date of Grant.

For purposes of this Agreement, “Disability” means disability as determined
under procedures established by the Compensation Committee of the Board for
purposes of the Plan.

8. Exercise.

 

-2-



--------------------------------------------------------------------------------

(a) You may exercise the vested portion of your Option during its term by
delivering a Notice of Exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

(b) By exercising your Option you agree that, as a condition to any exercise of
your Option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your Option, (2) the lapse of
any substantial risk of forfeiture to which the Common Shares are subject at the
time of exercise, or (3) the disposition of Common Shares acquired upon such
exercise.

9. Transferability.

(a) Your Option is not transferable, except by will or by the laws of descent
and distribution, and is exercisable during your life only by you.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to exercise your Option.

(b) You shall not have the right to sell, transfer, assign, convey, pledge,
hypothecate, grant any security interest in or mortgage on, or otherwise dispose
of or encumber any portion of your Option or any interest therein.

10. Adjustments. Options may be adjusted or terminated in any manner as
contemplated by the Plan or this Agreement. In addition, in the event of (i) a
sale, lease or other disposition of all or substantially all of the assets of
the Company, (ii) a consolidation or merger of the Company with or into any
other corporation or other entity or person, or any other corporate
reorganization, in which the stockholders of the Company immediately prior to
such consolidation, merger or reorganization, own less than 50% of the Company’s
outstanding voting power of the surviving entity (or its parent) following the
consolidation, merger or reorganization or (iii) any transaction (or series of
related transactions involving a person or entity, or a group of affiliated
persons or entities) in which in excess of fifty percent (50%) of the Company’s
outstanding voting power is transferred, then any surviving corporation or
acquiring corporation shall assume Options governed by this Agreement or shall
substitute similar stock awards (including an award to acquire the same
consideration paid to the stockholders in such sale, consolidation, merger or
other transaction described herein). In the event any surviving corporation or
acquiring corporation refuses to assume such Options or to substitute similar
stock awards, then with respect to Options held by you pursuant to this
Agreement and provided your employment with the Company has not terminated, the
vesting of such Options (and, if applicable, the time during which such Options
may be exercised) shall be accelerated in full, and the Options shall terminate
if not exercised (if applicable) at or prior to such event. In the event your
continuous employment with the Company has terminated at or prior to such event,
your Options covered by this Agreement shall terminate if not exercised (if
applicable) prior to such event.

 

-3-



--------------------------------------------------------------------------------

11. No Employment Rights. The Plan, the Grant Notice and this Agreement are not
employment contracts, and will not be deemed to create in any way whatsoever any
obligation on your part to continue in the employ of the Company or a
Subsidiary, or of the Company or a Subsidiary to continue your employment.

12. No Stockholder Rights. You shall not have any stockholder rights with
respect to the Common Shares subject to the Option until you have exercised the
Option.

13. Withholding Obligations.

(a) At the time you exercise your Option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
a Subsidiary, if any, which arise in connection with your Option.

(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable conditions or restrictions of
law, the Company may withhold from fully vested Common Shares otherwise issuable
to you upon the exercise of your Option a number of whole Common Shares having a
Market Value per Share, determined by the Company as of the date of exercise,
not in excess of the minimum amount of tax required to be withheld by law.

(c) You may not exercise your Option unless the tax withholding obligations of
the Company and/or any Subsidiary are satisfied. Accordingly, you may not be
able to exercise your Option when desired even though your Option is vested, and
the Company shall have no obligation to issue a certificate for such Common
Shares or release such Common Shares from any escrow provided for herein.

(d) At any time prior to the date of exercise, you may elect to settle your
minimum holding obligations by means of a cash transfer, sell-to-cover,
same-day-sale or payroll deduction through the Company’s selected brokerage
firm. If you fail to make a timely election prior to the date of exercise, the
Company is authorized to automatically effect a sell-to-cover transaction, or
net share withholding, for applicable taxes due and owing by you upon the date
of exercise.

14. Notices. Any notices provided for in your Option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

15. Governing Plan Document. Your Option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Option, and is
further subject to all

 

-4-



--------------------------------------------------------------------------------

interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of your Option and those of the Plan, the provisions of
the Plan shall control.

16. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) do not apply to you. This Agreement and the Plan shall be
administered in a manner consistent with this intent.

17. Data Protection. By signing below, you consent that the Company may process
your personal data, including name, Social Security number, address and number
of Common Shares purchased hereunder (“Data”) exclusively for the purpose of
performing this Agreement, in particular in connection with the Option awarded
to you. For this purpose the Data may also be disclosed to and processed by
companies outside the Company, e.g., banks involved.

* * * * *

 

-5-